NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 18-2063
                                      _____________

                            UNITED STATES OF AMERICA

                                              v.

                                    BARRY POWELL,

                                              Appellant
                                     _______________

                     On Appeal from the United States District Court
                             for the District of New Jersey
                              (D.C. No. 1-11-cr-603-001)
                         District Judge: Hon. Renee M. Bumb
                                   _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 22, 2019

               Before: JORDAN, KRAUSE, and ROTH, Circuit Judges.

                                   (Filed: May 29, 2019)
                                     _______________

                                        OPINION*
                                     _______________




       *
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
JORDAN, Circuit Judge.

       Barry Powell appeals the sentence imposed on him for violating the terms of his

supervised release. We will affirm.

I.     BACKGROUND

       Powell pled guilty to distribution of cocaine, in violation of 21 U.S.C. § 841(a)(1)

and (b)(1)(C). He was sentenced to 33 months in prison, to be followed by three years of

supervised release. He was required, as a condition of his release, to refrain from using

controlled substances, except as prescribed by a doctor.

       In August 2015, during his first term of supervised release, Powell tested positive

for marijuana use. He was issued a written reprimand and referred to a substance abuse

therapy program. United States v. Powell, 704 F. App’x 160, 161 (3d Cir. 2017).

“Shortly thereafter, Powell committed a string of further violations, including failing to

attend required behavioral therapy and an outpatient addiction-treatment program, failing

to attend probation meetings and calls, and failing to notify his probation officer after

changing his address.” Id. at 161. As a result, the Probation Office filed a petition

alleging that he had violated several conditions of his release. He was arrested and

released on bail pending a revocation hearing. When he failed to appear for that hearing,

a warrant was issued for his arrest.

       Once the U.S. Marshals located Powell and arrested him, the District Court held a

revocation hearing. Powell pled guilty to violating the conditions of his supervised

release, and the Court revoked that release. It sentenced him to two months in prison, a

downward departure from the guidelines range of four to ten months’ imprisonment, to

                                              2
be followed by two more years of supervised release. The Court also imposed a new

special condition of supervision that required Powell to spend four months in a residential

reentry center upon his release from prison. He served his two months’ imprisonment

but, soon after his release from prison, he again violated the terms of his release by

absconding from the reentry center.

       Powell pled guilty to that violation in September 2016. The District Court

sentenced him to ten months’ imprisonment, a within-guidelines range sentence, followed

again by two years of supervised release. Once more, the District Court ordered Powell

to stay at a residential reentry center for four months following his release. Powell

appealed that sentence as being in “conflict[] with [the District Court’s] findings of fact,”

“unduly punitive,” and “substantively unreasonable.” Powell, 704 F. App’x at 161. We

affirmed the sentence, noting that “Powell [had] committed multiple flagrant breaches of

the Court’s trust, and his sentence reflect[ed] that.” Id. at 163.

       Powell began his third term of supervised release in May 2017. Less than three

months later, he tested positive for amphetamine and methamphetamine use and thus was

“unsuccessfully discharged” from the reentry center. (App. at 19-20.) The Probation

Office responded by filing a Petition for Summons against him alleging that he had

committed two Grade C violations of his supervised release: namely, using illicit

narcotics not prescribed by a physician, and failing to reside for four months at the

reentry center. The District Court issued the summons and scheduled a hearing. Powell

failed to appear. The District Court issued a warrant for his arrest, and the Marshals

arrested him a month later.

                                              3
       The District Court held a revocation hearing, at which Powell pled guilty to

violating the terms of his release by using methamphetamine.1 The Court proceeded

directly to sentencing. The Probation Office advised that the guidelines range for

Powell’s violation called for four to ten months’ imprisonment. Powell faced a statutory

maximum of two years’ imprisonment.

       Powell requested a within-guidelines sentence with no supervised release. He

explained that he wanted to go live with his aunt in Georgia and that he had taken

supervised release “somewhat” seriously because he “only had one dirty urine.” (App. at

40.) The government requested a sentence at the top of the guidelines range, with no

period of supervision. The District Court imposed a sentence of 24 months’

imprisonment, the statutory maximum and above the guidelines range of four to ten

months, and no supervised release. Powell timely appealed.

II.    DISCUSSION2

       Powell asserts that the District Court abused its discretion by imposing a sentence

that is more severe than necessary to fulfill the goals established by 18 U.S.C. § 3553(a),

making his sentence substantively unreasonable. We review the substantive

reasonableness of a sentence for abuse of discretion. Gall v. United States, 552 U.S. 38,

51 (2007). “The touchstone of ‘reasonableness’ is whether the record as a whole reflects


       1
         The District Court dismissed Count 2 of the violation petition, which charged
Powell with violating the conditions of his release by failing to reside at the reentry
center for four months.
       2
        The District Court had jurisdiction under 18 U.S.C. §§ 3231 and 3583(e). We
have jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742.
                                             4
rational and meaningful consideration of the factors enumerated in 18 U.S.C. § 3553(a).”

United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc) (quoting United

States v. Grier, 475 F.3d 556, 571 (3d Cir. 2007)). Powell bears the burden of

demonstrating that “no reasonable sentencing court would have imposed the same

sentence on [him] for the reasons the district court provided.” Id. He has failed to meet

that burden.

       The District Court was well within its discretion in ruling that Powell’s consistent

and flagrant breaches of earlier supervised release conditions made a sentence within the

guidelines range “way too inadequate.” (App. at 47.) Noting that Powell had received a

ten month sentence for his last violation, the Court concluded that an upward variance, to

the statutory maximum, was necessary to reflect the seriousness of Powell’s conduct, to

promote respect for the law, to justly punish Powell, to provide general deterrence, and to

protect the public from further crimes. It also considered Powell’s history and

characteristics, including his repeated violations and failures to appear in court, all of

which evidenced a “disdain” for the courts and “[c]omplete lack of respect for the law.”

(App. at 45-46, 49-50.) Based on the weighing of those factors, the District Court very

reasonably concluded that a sentence within the guidelines range would be “woefully

inadequate.” (App. at 50.) Cf. United States v. Bungar, 478 F.3d 540, 546 (3d Cir. 2007)

(explaining that the guidelines “recognize[] that in imposing [a] sentence following the

revocation of supervised release, a district court may consider the circumstances that

informed the original sentence resulting in the supervised release-‘[w]here the original



                                              5
sentence was the result of a downward departure . . . an upward departure may be

warranted’” (quoting U.S.S.G. § 7B1.4 cmt. n.4)).

         Powell’s contention that the District Court abused its discretion by failing to

consider the role that his drug addiction played in his repeated violations lacks merit. Not

only did Powell fail to raise that argument at the time of his sentencing, a “district court’s

failure to give mitigating factors the weight a defendant contends they deserve [does not]

render[] the sentence unreasonable.”3 Bungar, 478 F.3d at 546. The District Court

carefully considered the relevant factors and imposed a sentence that was reflective of

Powell’s continued violations. In short, the sentence he received was not unreasonable.

III.     CONCLUSION

         For the foregoing reasons, we will affirm the sentence imposed by the District

Court.




         3
         While Powell does not expressly contend that his sentence was procedurally
unreasonable, his argument could be read as a challenge to the procedural reasonableness
of his sentence. See United States v. Flores-Mejia, 759 F.3d 253, 256 (3d Cir. 2014) (en
banc) (“Failure to give ‘meaningful consideration’ to any [properly presented] argument
renders a sentence procedurally unreasonable.” (quoting United States v. Begin, 696 F.3d
405, 411 (3d Cir. 2012))). But, “when a party wishes to take an appeal based on a
procedural error at sentencing—such as the court’s failure to meaningfully consider that
party’s arguments or to explain one or more aspects of the sentence imposed—that party
must object to the procedural error complained of after sentence is imposed in order to
avoid plain error review on appeal.” Id. at 255. Powell made no such objection, and
never raised the issue of his addiction to the District Court at his sentencing. There was
no plain error here, and, in any event, the record makes clear that the District Court
meaningfully considered the relevant arguments and provided a detailed explanation of
its reasons for the sentence. The sentence was procedurally, as well as substantively,
reasonable.
                                               6